Exhibit 10.1

 

[g29581kci001.jpg]

 

 

Michael P. Connors

 

Chairman and

 

Chief Executive Officer

 

PERSONAL AND CONFIDENTIAL

 

19 November, 2010

 

Mr. David Whitmore
CEO Compass
United Kingdom

 

Dear David:

 

Over the last several months, we have discussed at length the potential power of
the combining of Compass and TPI within ISG. As well, we have also discussed in
some detail our shared view of how that combination would drive significant
shareholder value. As we are now on the threshold of executing our joint
acquisition plans, I wanted to confirm your employment details.

 

At the closing of the transaction you will become Compass CEO and Vice Chairman
of ISG. You will be responsible for the development and execution of the Compass
Business Plan we have agreed on, lead our Go-to-Market integration plans and
help drive success across ISG.

 

Your base salary will be 244,000 GBP annually with a target Annual Incentive
Plan (AIP) opportunity of 190,000 GBP for 2011 for a total annual cash
opportunity of 434,000 GBP.

 

David, as we discussed, our vision at ISG is to build an industry-leading,
information-based services company. We are convinced that under your leadership
Compass will exceed expectations and help accelerate our progress toward
achieving this vision. We are still in the early stages of execution of our
vision and with your financial, operational and consulting experience I know you
will make significant contributions to our success.

 

We look forward to you joining the ISG Team!

 

Sincerely,

 

[g29581kci002.jpg]

 

Information Services Group, Inc.

t: 203 517 3100

Two Stamford Plaza

f: 203 517 3199

281 Tresser Boulevard, Stamford, CT 06901

www.informationsg.com

 

--------------------------------------------------------------------------------